DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to application 17/226,380 filed in which claims 1-17 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, 16 and 1717 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,082,160 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Current Application 17/226,380
Patent 11,082,160 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 9
Claim 2
Claim 10
Claim 2
Claim 11
Claim 2
Claim 12
Claim 2
Claim 16
Claim 2
Claim 17
Claim 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Singh et al (US 2008/0130617 A1). 

Regarding claim 1, Park teaches a communication apparatus comprising: 
a wireless communicator configured to receive, from another communication apparatus, information indicating whether or not to apply retransmission control (Park: [0152-153, Table 9; UE receiving signaling from eNB whether to add CRC or not; adding CRC corresponds to performing retransmission control, see [0015]-[0021], [0107]-[0108] and see Applicant definition in Applicant’s specification [0104]); and 
a controller configured to control whether or not to add a first error detection code to a first data block (Park: [0152]-[0158], UE determines to add CRC or not).
Park does not explicitly disclose a first data block of a first layer which is higher layer of a second layer in accordance with the information.
Singh teaches add CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information (Singh: Figs. 3 and 11; [0057]-[0061] adding CRC at MAC layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park by adding the CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information as disclosed by Singh to provide a system for sending ACK group in a high-rate PHY frame format (Singh: [0007]).

Regarding claim 9, Park teaches a communication apparatus comprising: 
a controller configured to generate information indicating whether or not to add a first error detection code to a first data block a wireless communicator configured to transmit, to another communication apparatus, the information (Park: [0152-153], Table 9; UE receiving signaling from eNB whether to add CRC or not; eNB generates the signaling), and 
Park does not explicitly disclose a first data block of a first layer which is higher layer of a second layer in accordance with the information.
Singh teaches add CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information (Singh: Figs. 3 and 11; [0057]-[0061] adding CRC at MAC layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park by adding the CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information as disclosed by Singh to provide a system for sending ACK group in a high-rate PHY frame format (Singh: [0007]).  

Regarding claim 16, Park teaches a wireless communication system comprising: 
a first communication apparatus configured to: generate information indicating whether or not to add a first error detection code to a first data block (Park: [0152]-153, Table 9; UE receiving signaling from eNB whether to add CRC or not; adding CRC corresponds to performing retransmission control, see [0015]-[0021], [0107]-[0108] and see Applicant definition in Applicant’s specification [0104]); and 
a second communication apparatus configured to: receive the information from the first communication apparatus, and control whether or not to add a first error detection code to a first data block of a first layer in accordance with the information (Park: [0152]-[0158], UE determines to add CRC or not).
Park does not explicitly disclose a first data block of a first layer which is higher layer of a second layer in accordance with the information.
Singh teaches add CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information (Singh: Figs. 3 and 11; [0057]-[0061] adding CRC at MAC layer).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park by adding the CRC to a first data block of a first layer which is higher layer of a second layer in accordance with the information as disclosed by Singh to provide a system for sending ACK group in a high-rate PHY frame format (Singh: [0007]).

Regarding claims 8 and 17, Park teaches wherein the controller causes the memory to store a data included in a wireless signal which is transmitted by the wireless communicator when the information indicates a configuration to apply the retransmission control, and the controller discards the data included in the wireless signal which is transmitted by the wireless communicator when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], transmitting or not the CRC for ACK based on indication from eNB).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Singh et al (US 2008/0130617 A1) in further view of Ngo et al (US 2008/0037466 A1). 

Regarding claims 2 and 10, Park in view of Singh does not explicitly disclose wherein the controller configured to add a second error detection code to a second data block of the second layer.  
	Ngo teaches wherein the controller configured to add a second error detection code to a second data block of the second layer (Ngo: Fig. 7; [0070]-[0071]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Singh wherein the controller configured to add a second error detection code to a second data block of the second layer as disclosed by Ngo to provide a system for efficient use of wireless channels while enhancing the accuracy and quality of data being transmitted (Ngo: [0007]).

Regarding claim 3, Park teaches wherein the controller controls to not add the first error detection code to the first data block when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).  

Regarding claim 4, Park teaches wherein the controller controls to add the first error detection code to the first data block when the information indicates a configuration to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).

Regarding claim 11, Park teaches wherein the wireless communicator is configured to receive, from the another communication apparatus, the wireless signal including the first data block which is not added to the first error detection code when the information indicates a configuration not to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).
  
Regarding claim 12, Park teaches wherein the wireless communicator is configured to receive, from the another communication apparatus, the wireless signal including the first data block which is added to the first error detection code when the information indicates a configuration to apply the retransmission control (Park: [0152]-[0158], UE determines to add CRC or not).  

 Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0048026 A1) in view of Singh et al (US 2008/0130617 A1) in further view of Park et al (US 2016/0338053 A1) (hereinafter Park053). 

Regarding claims 5 and 13, Park in view of Singh does not explicitly disclose wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel.  
	Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel (Park053: [0071], base station may signal information to UE using DCI/physical control signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Park in view of Singh wherein the wireless communicator receives, from the another communication apparatus, the information via physical control channel as disclosed by Park053 to provide a system for error control (Park053: [0066]-[0071]).

Regarding Claims 6 and 14, Park in view of Singh and Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, a signal of Media Access Control Control Element (MAC CE) including the information (Park053: [0071]).  

Regarding Claims 7 and 15, Park in view of Singh and Park053 teaches wherein the wireless communicator receives, from the another communication apparatus, a signal of Radio Resource Control (RRC) including the information (Park053: [0071]; Park: [0152]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478